    Case: 1:18-cv-06859 Document #: 42 Filed: 03/01/19 Page 1 of 2 PageID #:2360




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 THE CITY OF CHICAGO,
                                                   Civil Action No. 1:18-cv-06859
                               Plaintiff,
                v.                                 Hon. Harry D. Leinenweber

 ATTORNEY GENERAL OF THE
 UNITED STATES,

                               Defendant.


                  DEFENDANT’S MOTION FOR PARTIAL DISMISSAL

       The defendant, by his undersigned counsel, hereby moves for partial dismissal of this

action under Rule 12(b)(1) and Rule 12(b)(6) of the Federal Rules of Civil Procedure.

Defendants seek dismissal of the following:

       (1) plaintiff’s claims regarding the public-disclosure condition in the Fiscal Year (“FY”)

2018 Edward Byrne Memorial Justice Assistance Grant Program (“Byrne JAG Program”);

       (2) plaintiff’s claims regarding the requirement to certify that an applicant in the FY 2018

Byrne JAG Program has no laws or policies that impede the exercise of federal authority under

8 U.S.C. §§ 1226(a), (c), 1231(a)(4), 1324(a), 1357(a), or 1366(1), (3);

       (3) plaintiff’s request for a declaration that it complies with 8 U.S.C. § 1324; and

       (4) plaintiff’s claim regarding the appointment of former Acting Attorney General

Matthew G. Whitaker.

       Plaintiff’s claim regarding the public-disclosure condition should be dismissed under

Rule 12(b)(6); plaintiff’s claim regarding the FY 2018 certification requirement and the City’s

request for a declaration that it complies with Section 1324 should be dismissed under Rule
   Case: 1:18-cv-06859 Document #: 42 Filed: 03/01/19 Page 2 of 2 PageID #:2361




12(b)(1); and plaintiff’s claim regarding the appointment of the former Acting Attorney General

should be dismissed under both Rule 12(b)(1) and Rule 12(b)(6).

Dated: March 1, 2019

                                                   Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   JOHN R. LAUSCH, JR.
                                                   United States Attorney

                                                   JOHN R. TYLER
                                                   Assistant Branch Director

                                                   /s/ W. Scott Simpson

                                                   W. SCOTT SIMPSON
                                                   Senior Trial Counsel

                                                   Department of Justice, Civil Division
                                                   318 South Sixth Street, Room 244
                                                   Springfield, Illinois 62701
                                                   Telephone: (202) 514-3495
                                                   Facsimile:      (217) 492-4888
                                                   E-mail:         scott.simpson@usdoj.gov

                                                   COUNSEL FOR DEFENDANT




                                               2
